Fourth Court of Appeals
                                San Antonio, Texas
                                      March 10, 2014

                                   No. 04-13-00038-CV

             IN THE ESTATE OF RAMIRO AGUILAR JR., DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 2012-PC-2800
                        Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court